FILED
                                FOR PUBLICATION                              AUG 25 2015

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


 FREDDY CURIEL,                                  No. 11-56949

                Petitioner - Appellant,          D.C. No. 8:10-cv-00301-DDP-
                                                 FMO
 v.

 AMY MILLER, Warden,                             ORDER

                Respondent - Appellee.


THOMAS, Chief Judge:

       Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure 35(a)

and Circuit Rule 35-3. The three-judge panel opinion shall not be cited as

precedent by or to any court of the Ninth Circuit.

       Judge Pregerson did not participate in the deliberations or vote

in this case.